LEON OPPENHEIMER, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Oppenheimer v. CommissionerDocket No. 9977.United States Board of Tax Appeals7 B.T.A. 1156; 1927 BTA LEXIS 3004; August 23, 1927, Promulgated *3004 Leon Oppenheimer pro se.  Bruce A. Low, Esq., for the respondent.  SMITH *1156  SMITH: This is a proceeding for the redetermination of a deficiency in income tax for the year 1923 in the amount of $114.11.  The petitioner protests the disallowance by the respondent of $2,800 claimed as a deduction from his gross income on account of traveling expenses.  The petitioner is a traveling salesman for the Oppenheimer Co., manufacturers of jewelry, Baltimore, Md.  His home during 1923 was in Baltimore.  During that year he made four trips to North and South Carolina, visiting most of the important cities and towns in those States.  He was compensated on a strictly commission basis.  He kept no record of his traveling expenses but was allowed an advance by his employer of $250 per month to cover such expenses.  The amounts advanced during the year 1923 totalled $2,770.  The petitioner always traveled with excess baggage.  At the hotels he was required to pay extra for sample rooms.  He always stopped at good hotels and always ate all of his meals at hotels.  He kept no books of account showing his actual traveling expenses.  The average was, however, in excess*3005  of $100 per week.  The deductible traveling expenses for the year 1923 amounted to $2,800.  Judgment will be entered on 15 days' notice, under Rule 50.Considered by LITTLETON.